Citation Nr: 1509772	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability on an extraschedular basis for the period prior to March 12, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Hartford, Connecticut.

By way of procedural background, a November 2013 Board decision dismissed as moot the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for the period beginning on March 12, 2013 because effective March 12, 2013, the Veteran already had a service-connected disability, coronary artery disease, rated as 100 percent disabling as well as special monthly compensation.  For the period prior to March 12, 2013, the Veteran was not yet awarded special monthly compensation, however, the November 2013 Board decision denied entitlement to total disability evaluation based on individual unemployability due to service connected disorders for that period on the merits.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a 100 percent disability rating for a particular disability does not obviate the need to address entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on another single disability so as to form the basis of entitlement to special monthly compensation).  

Based on a joint motion for remand, a May 2014 order issued by the United States Court of Appeals for Veterans Claims (Court) vacated that part of the Board decision that denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to March 12, 2013, and remanded the matter to the Board for reasons explained in greater detail below.  A more detailed procedural posture is outlined in the introduction to the November 2013 Board decision.

In September 2014, the Board remanded this case.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

In May 2014 correspondence the issues of entitlement to service connection for arterial fibrillation, to include as secondary to coronary artery disease; lung cancer, to include as due to herbicide exposure, and a lobectomy; and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for neuropathy, to include as secondary to diabetes mellitus, were raised.  Those issues, however, have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In October 2014, this claim was referred to the Director of Compensation and Pension Service for consideration of a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis.

2.  On October 22, 2014, the Director determined that an extraschedular award of a total disability evaluation based on individual unemployability due to service connected disorders was not warranted. 

3.  Only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis. 


CONCLUSION OF LAW

The Board has no authority to assign a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis prior to March 12, 2013.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

As will be discussed below, this claim is being denied as a matter of law.  Hence, notice under the VCAA is not required because the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Legal Criteria

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) .

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  In this case, that task was accomplished by the Board in September 2014. 

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116 . Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task was completed by the Board in September 2014.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  This final task was completed in October 2014. 

In this case, after the claims file was forwarded to the Director of the Compensation and Pension Service, that office denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis for the period prior to March 12, 2013.  Because the case has already been referred to the Director of the Compensation Service, there is effectively no longer any remaining allegation of error of fact or law concerning this aspect of the appeal because the Board has no authority to award a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis or compel the Director of the Compensation Service to assign a extraschedular award of a total disability evaluation based on individual unemployability due to service connected disorders prior to March 12, 2013. 

In this regard, the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision. 

The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extraschedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit found that the RO and the Board play some role in evaluating a claim for an extraschedular award, the Federal Circuit clearly held that "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id.  (emphasis added).

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extraschedular rating to include a rating based on a total disability evaluation based on individual unemployability due to service connected disorders.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).  Hence, the Federal Circuit's holding in Thun is the controlling precedent.

The concurring opinion in Anderson, although addressing a different aspect of the extraschedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extraschedular rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1) , 3.100).  "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extraschedular rating level is warranted. On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case.  38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters save in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director and the Under Secretary.  That authority is not entrusted to the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular award of a total disability evaluation based on individual unemployability due to service connected disorders to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extraschedular rating.  Thun, 572 F.3d at 1370.  Because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) entitlement to an extraschedular award of a total disability evaluation based on individual unemployability due to service connected disorders prior to March 12, 2013 is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability for the period prior to March 12, 2013 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


